DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I with VH CDRs of SEQ ID NO: 28-30 (VH: SEQ ID NO: 8) and VLCDRs of SEQ ID NO: 31-33 (VL: SEQ ID NO: 10), in the reply filed on 9/22/2022 is acknowledged.
Claims 3, 6, 8, 11-12, 14-32, 34-39, 41-48, 50-52, 54-60, 62-66, 68-75, 77-88, and 90-92 have been cancelled.
Claims 1-2, 4-5, 7, 9-10, 13, 33, 40, 49, 53, 61, 67, 76, 89, and 93-96 are pending.
Claims 33, 40, 49, 53, 61, 67, 76, 89, and 93-95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-2, 4-5, 7, 9-10, 13 and 96, drawn to a fusion protein comprising a binding domain to strep-tag peptide, an effector domain, and transmembrane domain, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 8/24/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Improper Markush grouping

Claims 1-2, 4-5, 7, 9-10, 13 and 96 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of fusion proteins is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
Each of the fusion proteins (claim 1) comprises different antibody which has unique sequence which is not shared by other antibody in structures. The elected 6 CDRS form an antibody that does not have common feature in the sequence with others in the list.
The antibodies listed in claim 5, VLs and VHs listed in claims 7 and 9, and scFvs listed in claim 10 are different antibodies and antigen binding fragment thereof.  Each has unique sequence which is not shared by other antibody or fragment thereof in structures.
Since the dependent claims contain the improper grouping of claim 1, they are included in this rejection.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Drawn to Written Description: 

Variants of CDRs sequences and 90% sequence identity,
Mixed and Matched CDRs, VL/VH and scFv.


Claims 1-2, 4-5, 7, 9-10, 13 and 96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof. 
The claims are broadly drawn to a fusion protein comprising a binding domain that specifically binds to a strep-tag peptide, an intercellular component (effector domain or functional portion), and a transmembrane domain, wherein the binding domain to strep-tag peptide (SEQ ID NO: 19) comprises VHCDRs1-3 of SEQ ID Nos: 28, 29, 30 and VLCDRs1-3 of SEQ ID Nos: 31, 32, 33 or Variants of the CDR sequences, wherein the binding domain is scFv comprising 90% sequence identity to the elected SEQ ID Nos: 10 (VL) or 8 (VH) that would include the 90% sequence to the variants of the CDRs.
Thus, the claimed binding domain in the fusion proteins includes Mixed and Matched CDRs (claim 1) and VH/VL regions (claim 7) and up to 10% sequence identity to VH and VL in the CDR regions.
The specification teaches a fusion protein binding to strep-tag peptide with effector/function domain and tyrosine-based activation motif (ITAM) and teach numbers of binding domains to strep-tag peptide with VLCDRs and VHCDRs (page 25-26), VLs/VHs, and scFvs from different antibodies or variants thereof with ≥ 90% sequence identity (page 27-28).  The specification as the claims describes sequences of the antibodies, but provides improper description for the claimed antibodies with mixed and matched CDRs, VLs/VHs and scFvs in sequences as there is no correlation between the structure of the antibodies and their claimed function, for strep-tag peptide binding. 
It is well known, the CDRs, VL/VH and scFv contain the critical amino acids for the antigen recognition and affinity of binding, one amino acid change within the CDRs could result in antibody having different affinity or even binding to totally different antigens as compared to the parent antibody. When VHCDR sequences are mixed and matched, the CDR1, CDR2 and/or CDR3 sequence from a particular VH sequence is replaced with a structurally similar but different CDR sequence(s).  Thus, it will be readily apparent to the ordinarily skilled artisan that novel VH and VL sequences are created by substituting one or more VH and/or VLCDR region sequences with structurally similar but different sequences from the CDR sequences shown herein for the antibodies as claimed.  While the claims, as written, require alternations (variation) the amino acids in CDRs, or VH/VL or scFv.  One skilled in the art would not know how to match the amino acids used for strep-tag peptide binding without undue quadrative experimentations.
	A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed variants VH or VL or CDRs as claimed. The specification does not provide a specific or detail structural characteristics of the variants up to 10% amino acid substitutions in the sequence of the elected antibody.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.

As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing which of these variants could perform the same function as antibody comprising VHCDR1-3 comprising SEQ ID Nos: 28, 29, and 30 (VH SEQ ID NO: 8) paired to VLCDRs1-3 comprising SEQ ID Nos: 31, 32 and 33 (VL SEQ ID NO: 10).  Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of variants having the functions for strep-tag peptide binding in the fusion protein.
The instant specification neither provides sufficient descriptive information in the structural definition of the variants and no clarifies on the function correlated to the claims as recited.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of variants or fragment as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, only the strep-tag peptide binding domain comprising VHCDR1-3 comprising SEQ ID Nos: 28, 29, and 30 (VH SEQ ID NO: 8) paired to VLCDRs1-3 comprising SEQ ID Nos: 31, 32 and 33 (VL SEQ ID NO: 10) or scFv from thereof, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-2, 4-5, 7, 9-10, 13 and 96 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 7, 11-12, 19, 21, 26, 29-31, 39-40, 60, 72, 86, 91 of copending Application No. 16/645428 as evidenced by sequence alignment.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to antibody or fusion protein comprising the antibody with the same CDRs or the same VH paired to the same VL or the same scFv.
The instant claims are drawn to:
A fusion protein comprising a binding domain to strep-tag peptide (SEQ ID NO: 19: WSHPQFEK), wherein the binding domain comprising VHCDRs SEQ ID Nos: 28, 29, and 30 from SEQ ID NO: 8 and VLCDRs SEQ ID NO: 30, 31 and 32 from SEQ ID NO: 10 or scFv from thereof.

The claims of application ‘428 are drawn to:
Antibody comprising VHCDRs SEQ ID Nos: 28, 29, and 30 from SEQ ID NO: 8 and VLCDRs SEQ ID NO: 30, 31 and 32 from SEQ ID NO: 10 or scFv from thereof;

A fusion protein comprising the antibody above; and 

Methods of using the antibody for tagging a cell expressing a peptide comprising or consisting SEQ ID NO: 19 (WSHPQFEK). 

Thus, both sets of the claims are drawn to the same antibody binding to the same strep-tag having the same sequence and the same VH and VL comprising the same CDRS as evidenced by sequence alignment below (See SCORE for more).

QY=SEQ ID NO: 8 and 10:

US-16-645-428-8

  Query Match             100.0%;  Score 629;  DB 20;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQSGAELARPGASVKLSCTASGYTFTSYGITWVRQRTGQGLEWIGEIFPGSGDTSY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQSGAELARPGASVKLSCTASGYTFTSYGITWVRQRTGQGLEWIGEIFPGSGDTSY 60

Qy         61 GEKFKGQATLTTDKSSSTAYMQLSSLTSEDSAVYFCARRYRYIYHAMDYWGQGTSVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GEKFKGQATLTTDKSSSTAYMQLSSLTSEDSAVYFCARRYRYIYHAMDYWGQGTSVTVSS 120


US-16-645-428-10

  Query Match             100.0%;  Score 583;  DB 20;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DILMTQTPLSLPVSLGDQASISCRSSQSIVHSNGNTYLEWYLQKPGQSPKLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DILMTQTPLSLPVSLGDQASISCRSSQSIVHSNGNTYLEWYLQKPGQSPKLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKIRRVEAEDLGVYYCFQGSHVPLTFGAGTKLELK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKIRRVEAEDLGVYYCFQGSHVPLTFGAGTKLELK 112


QY=fuse SEQID Nos: 28-29-30:

US-16-645-428-8

  Query Match             87.1%;  Score 169.9;  DB 20;  Length 120;
  Best Local Similarity   41.4%;  
  Matches   36;  Conservative    0;  Mismatches    0;  Indels   51;  Gaps    2;

Qy          1 TASGYTFTSYGIT--------------EIFPGSGDTS----------------------- 23
              |||||||||||||              ||||||||||                       
Db         23 TASGYTFTSYGITWVRQRTGQGLEWIGEIFPGSGDTSYGEKFKGQATLTTDKSSSTAYMQ 82

Qy         24 --------------ARRYRYIYHAMDY 36
                            |||||||||||||
Db         83 LSSLTSEDSAVYFCARRYRYIYHAMDY 109


QY=fuse SEQID Nos: 31-32-33:
US-16-645-428-10

  Query Match             85.6%;  Score 146.4;  DB 20;  Length 112;
  Best Local Similarity   41.8%;  
  Matches   33;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 RSSQSIVHSNGNTYLE--------------YKVSNRFS---------------------- 24
              ||||||||||||||||              ||||||||                      
Db         24 RSSQSIVHSNGNTYLEWYLQKPGQSPKLLIYKVSNRFSGVPDRFSGSGSGTDFTLKIRRV 83

Qy         25 ----------FQGSHVPLT 33
                        |||||||||
Db         84 EAEDLGVYYCFQGSHVPLT 102

Both sets of the claims are drawn to the same antibody and the same fusion protein comprising the same antibody.  Thus, the claims of ‘428 application and claims of instant application are anticipated and obvious over each other.
The claimed method of using the same antibody recited in the claim of ‘428 application would anticipate the presently claimed antibody.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.

	The fusion protein comprising the binding domain comprising SEQ ID Nos 28, 29, and 30 as VHCDR1-3 that are within the VH of SEQ ID NO: 8 paired to SEQ ID Nos 31, 32 and 33 as VLCDR1-3 that are within the VL of SEQ ID NO: 10 are free of prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642